780 F.2d 1020
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)DAVID FATHAUER, Plaintiff-Appellant,v.ELLEN WILSON, AKA ELLEN FATHAUER; PAMELA BANCSI; BLANCEDIRENFELD; TIMOTHY FLANAGAN; AND HON. JOHN DOE,Defendants-Appellees.
84-3212
United States Court of Appeals, Sixth Circuit.
11/12/85
AFFIRMED
N.D.Ohio
ORDER

1
BEFORE:  MERRITT and WELLFORD, Circuit Judges; and JOHNSTONE, District Judge.*


2
Fathauer appeals with counsel from the district court's order dismissing his civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Fathauer's complaint and amended complaint challenge the decisions of the domestic relations division of the Cuyahoga County, Ohio Court of Common Pleas.  Fathauer raises due proces and equal protection issues with regard to the practices or policies followed by the referees and judges when making their decisions.


4
Traditionally, federal courts have recognized a domestic relations exception to federal jurisdiction.  Section 1983 cannot be used to attack the merits of decisions concerning support, alimony, custody, and visitation subject to state law and state court disposition.  Hooks v. Hooks, ---- F.2d ----, No. 84-5043 (6th Cir.  August 23, 1985); DiRuggiero v. Rodgers, 743 F.2d 1009, 1018-19 (3rd Cir. 1984); Zak v. Pilla, 698 F.2d 800, 801 (6th Cir. 1982); Castorr v. Brundage, 674 F. 2d 531, 535 (6th Cir. 1982); Wise v. Bravo, 666 F.2d 1328, 1333 (10th Cir. 1982); and Ahn v. Levi, 586 F.2d 625, 632 (6th Cir. 1978).  As the district court noted, Fathauer should have appealed the adverse decisions rendered by the domestic relations court to the state appellate court.  The district court was correct to dismiss this case.


5
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Edward H. Johnstone, U.S. District Judge for the Western District of Kentucky, sitting by designation